DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Nos. JP2020-046854, filed on 3/17/2020, and JP2020-207970, filed on 12/15/2020.

Information Disclosure Statement
The information disclosure statement submitted on 2/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are outlined in Table 1.1 below:
GENERIC PLACEHOLDER COUPLED WITH FUNCTIONAL LANGUAGE
CORRESPONDING STRUCTURE FROM INSTANT SPECIFICATION
“an acquisition unit configured to acquire” 
(claim 1, claim 13)
[0050] Furthermore, the communication unit 61 acquires the voice signal of the user 101 an input of which has been received by the microphone 4, as an operation instruction. In this sense, the communication unit 61 has a function of an acquisition unit.
“a controller configured to control”
(claim 1, claim 13)
[0055] appears to disclose a “control unit” (66) controlling the operation of the control apparatus (6) as well as performing comprensive control of the operation of the medical observation apparatus (2) in cooperation with the control unit (5a) of the microscope apparatus (5).

However, the Examiner notes that the particular recited language “a controller configured to control” is not found to correspond with an 

(claim 3)
[0054] The voice recognition unit 65 executes a recognition process on the voice signal received from the microphone 4. By comparing the feature data of the voice signal with the feature data stored in the storage unit 67, the voice recognition unit 65 recognizes information carried by the voice signal.
“a display configured to display”
(claim 13)
[0027] The display device 3 includes a display panel formed with liquid crystal, organic electro luminescence (EL), or the like.

Table 1.1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "controller configured to control" ( must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a controller configured to control” (claim 1, line 6 and claim 13 line 9) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Per the instant specification, paragraphs [0009], [0109], [0117], [0119], [0121], [0132], [0143], [0152], [0162], [0168], and [0178] contain the cited language "a controller configured to control".  However, these paragraphs largely repeat the language of the claims, and do not offer a clear corresponding structure, material or act for achieving the claimed function.  For instance, how or what is responsible for “controlling the focus lens moving at a first velocity to stop movement when the operation instruction is an instruction to stop an operation of the focus lens, and control the focus lens to move at a second velocity lower than the first velocity” (per paragraph [0109]).  As noted by the Examiner above in Table 1.1, it appears that “the controller” is intended to be interpreted as a “control unit” (66), which is demonstrably and clearly supported by instant paragraph [0056]: “The control unit 66 includes at least one of processors such as a CPU, an FPGA, and an ASIC. The image processing unit 62 and the control unit 66 may use one processor as a common processor.”  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170359536 A1) (hereinafter Lee) in view of Liang et al. (US 4989253 A) (hereinafter Liang).
Regarding claim 1, Lee discloses:
A control apparatus comprising: 
an acquisition unit configured to acquire an operation instruction made by a voice input to an imaging device including: [See Lee, ¶ 0043, 0068 discloses the input unit 120 may include a camera 121 or an image input unit for an image signal input, a microphone 122 or an audio input unit for an audio signal input, or a user input unit 123 (e.g., a touch key, a mechanical key, etc.) to receive information input from a user. Voice data or image data collected by the input unit 120 may be analyzed to be processed as a control command of the user.] an optical system including a focus lens; and an image sensor; and [See Lee, ¶ 0126, 0137, 0147, 0162, 0220 discloses various lenses, and auto-focusing lenses/actuators used in combination with an image sensor to form an imaging device or “optical system” as such.]
 [See Lee, ¶ 0520 discloses when the focus of the image is moved from the first focus 3112 to the second focus 3114 with an intermediary fourth focus, a speed at which the focus of the image is moved from the first focus 3112 to the fourth focus and a speed at which the focus of the image is moved from the fourth focus to the second focus 3114 may be equal to each other or may be different from each other.  Hence, the speeds (velocities, when taken with respect to the direction of movement of the focusing lens, as discussed for example, in ¶ 0316, 0239, 0511) being different necessitates one being lower than another.]
Lee does not appear to explicitly disclose:
a controller configured to control the focus lens moving at a first velocity to stop movement when the operation instruction is an instruction to stop an operation of the focus lens, and
However, Liang discloses:
a controller configured to control the focus lens moving at a first velocity to stop movement when the operation instruction is an instruction to stop an operation of the focus lens, and [See Liang, col. 2 lines 53-57 discloses a voice activated surgical operating microscope provides a means for generating a STOP signal for all movements of the microscope; See Liang, col. 4 lines 51-68 through col. 5 lines 1-20 discloses that the operator of a surgical system causes desired movement of the microscope mount 18 by appropriate voice commands.  The movement will proceed along a given axis at a pre-established velocity unless the operator precedes the direction command with an audible instruction.  The movement will continue until the microscope mount has reached the end of the available focus of movement or until the control device receives an audible “STOP” command.]


Regarding claim 2, Lee in view of Liang discloses all the limitations of claim 1.
Lee discloses:
wherein the acquisition unit is configured to acquire, as the operation instruction, a voice signal generated by a microphone configured to receive a voice input. [See Lee, ¶ 0043 discloses the input unit 120 may include a camera 121 or an image input unit for an image signal input, a microphone 122 or an audio input unit for an audio signal input, or a user input unit 123 (e.g., a touch key, a mechanical key, etc.) to receive information input from a user. Voice data or image data collected by the input unit 120 may be analyzed to be processed as a control command of the user.]

Regarding claim 3, Lee in view of Liang discloses all the limitations of claim 1.
Liang discloses:
further comprising a voice recognition unit configured to recognize information contained in the operation instruction acquired by the acquisition unit. [See Liang, col. 2 lines 28-46 discloses an isolated word recognition device which recognizes a number of speech commands and provides a unique electrical signal in response to each recognized speech command.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 4, Lee in view of Liang discloses all the limitations of claim 1.
Lee discloses:
[See Lee, ¶ 0518, 0520 discloses that the speed at which the focus of the image is moved from the first focus 3112 to the second focus 3114 may be constant or may be changed.]

Regarding claim 5, Lee in view of Liang discloses all the limitations of claim 1.
Liang discloses:
wherein the controller is configured to stop operation of the focus lens when the controller has recognized a voice signal corresponding to an instruction to stop the operation of the focus lens while the focus lens is controlled to be moving at a constant velocity of the second velocity. [See Liang, col. 2 lines 53-57 discloses a voice activated surgical operating microscope provides a means for generating a STOP signal for all movements of the microscope; See Liang, col. 4 lines 51-68 through col. 5 lines 1-20 discloses that the operator of a surgical system causes desired movement of the microscope mount 18 by appropriate voice commands.  The movement will proceed along a given axis at a pre-established velocity unless the operator precedes the direction command with an audible instruction.  The movement will continue until the microscope mount has reached the end of the available focus of movement or until the control device receives an audible “STOP” command.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 6, Lee in view of Liang discloses all the limitations of claim 1.
Liang discloses:
wherein the controller is configured to control the focus lens to stop, [See Liang, col. 4 lines 51-68 through col. 5 lines 1-20 discloses that the operator of a surgical system causes desired movement of the microscope mount 18 by appropriate voice commands.  The movement will proceed along a given axis at a pre-established velocity unless the operator precedes the direction command with an audible instruction.  The movement will continue until the microscope mount has reached the end of the available focus of movement or until the control device receives an audible “STOP” command.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.
Lee discloses:
thereafter control the focus lens to move for a predetermined time at a third velocity that is opposite, in direction, to the first velocity and higher than the second velocity, and then control the focus lens to move at the second velocity. [See Lee, ¶ 0518, 0520 discloses that a preset time for changing from a first focus 3112 to a second focus 3114, and a subsequent preset time for changing focus from the first focus 3112 to a third focus may be the same, but in other situations they may be different from each other.  In addition, the speed at which the focus of the image is moved from the first focus 3112 to the second focus 3114 may be constant or may be changed. For example, when the focus of the image is moved from the first focus 3112 to the second focus 3114 with an intermediary fourth focus, a speed at which the focus of the image is moved from the first focus 3112 to the fourth focus and a speed at which the focus of the image is moved from the fourth focus to the second focus 3114 may be equal to each other or may be different from each other; See Lee, ¶ 0316, 0239, 0511 discloses the control information for auto focus of a second camera unit may be information on a position of the lens for adjusting the focus of the subject.  Particularly, that the control information for auto focus may be information on which direction and how far the lens included in the second camera unit is to move from a current position.  Hence, Lee’s disclosure accounts for changing between a first, second, third, and fourth (or more) focus levels.  It is clearly disclosed that a speed at which the focus is moved from a first focus to a second (or third/fourth) focus may be constant or may be changed.  Moreover, it is explicitly recited that “when the focus of the image is moved from the first focus 3112 to the second focus 3114 with an intermediary fourth focus, a speed at which the focus of the image is moved from the first focus 3112 to the fourth focus and a speed at which the focus of the image is moved from the fourth focus to the second focus 3114 may be equal to each other or may be different from each other.”  The control information specifically dictating which direction a lens is to move to enable an auto-focusing operation, and additionally specifying a speed at which the focus is moved between a first focus to a second focus (or correspondingly including any intermediary focus positions) would clearly encompass control(ling) the focus lens to move for a predetermined time at a third velocity that is opposite, in direction, to the first velocity and higher than the second velocity.]

Regarding claim 7, Lee in view of Liang discloses all the limitations of claim 6.
Lee discloses:
wherein the third velocity is higher than the first velocity. [See Lee, ¶ 0520 discloses when the focus of the image is moved from the first focus 3112 to the second focus 3114 with an intermediary fourth focus, a speed at which the focus of the image is moved from the first focus 3112 to the fourth focus and a speed at which the focus of the image is moved from the fourth focus to the second focus 3114 may be equal to each other or may be different from each other.]

Regarding claim 8, Lee in view of Liang discloses all the limitations of claim 1.
Lee discloses:
wherein the direction of the second velocity is opposite to the direction of the first velocity. [See Lee, ¶ 0316, 0239, 0511 discloses the control information for auto focus of a second camera unit may be information on a position of the lens for adjusting the focus of the subject.  Particularly, that the control information for auto focus may be information on which direction and how far the lens included in the second camera unit is to move from a current position.]

Regarding claim 9, Lee in view of Liang discloses all the limitations of claim 6.
Lee discloses:
wherein the direction of the second velocity is identical to the direction of the first velocity. [See Lee, Fig. 8, ¶ 0316, 0239 discloses the control information for auto focus of a second camera unit may be information on a position of the lens for adjusting the focus of the subject.  Particularly, that the control information for auto focus may be information on which direction and how far the lens included in the second camera unit is to move from a current position.]

Regarding claim 11, Lee in view of Liang discloses all the limitations of claim 10.
Liang discloses:
wherein the imaging condition is a magnification of the optical system. [See Liang, col. 4 lines 51-62 discloses an operator dictating an oral command “ZOOM”; See Liang, col. 6 lines 29-50 discloses several “ZOOM” operations, which alter a zoom (or magnification) of an optical system and corresponding acquired image.] 
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 13, Lee discloses:

an optical system including a focus lens, and [See Lee, ¶ 0126, 0137, 0147, 0162, 0220 discloses various lenses, and auto-focusing lenses.]
an image sensor; [See Lee, ¶ 0126, 0137, 0147, 0162, 0220 discloses various lenses, and auto-focusing lenses/actuators used in combination with an image sensor to form an imaging device or “optical system” as such.]
a control apparatus including 
an acquisition unit configured to acquire an operation instruction made by a voice input to the imaging device, and  [See Lee, ¶ 0043, 0068 discloses the input unit 120 may include a camera 121 or an image input unit for an image signal input, a microphone 122 or an audio input unit for an audio signal input, or a user input unit 123 (e.g., a touch key, a mechanical key, etc.) to receive information input from a user. Voice data or image data collected by the input unit 120 may be analyzed to be processed as a control command of the user.]
and control the focus lens to move at a second velocity lower than the first velocity; and [See Lee, ¶ 0520 discloses when the focus of the image is moved from the first focus 3112 to the second focus 3114 with an intermediary fourth focus, a speed at which the focus of the image is moved from the first focus 3112 to the fourth focus and a speed at which the focus of the image is moved from the fourth focus to the second focus 3114 may be equal to each other or may be different from each other.  Hence, the speeds (velocities, when taken with respect to the direction of movement of the focusing lens, as discussed for example, in ¶ 0316, 0239, 0511) being different necessitates one being lower than another.]
a display configured to display an image captured by the imaging device. [See Lee, ¶ 0067 discloses that a processed image may be displayed on a display unit; See Lee, ¶ 0084, 0097, 0117-0121 discloses aspects of various displays employed in the optical system.]

A medical observation system comprising: [See Liang, col. 1 lines 65-68 discloses a controllable surgical operating microscope which can be positioned and have its focal length established in response to speech commands provided by the microscope operator.]
a controller configured to control the focus lens moving at a first velocity to stop movement when the operation instruction is an instruction to stop an operation of the focus lens, [See Liang, col. 2 lines 53-57 discloses a voice activated surgical operating microscope provides a means for generating a STOP signal for all movements of the microscope; See Liang, col. 4 lines 51-68 through col. 5 lines 1-20 discloses that the operator of a surgical system causes desired movement of the microscope mount 18 by appropriate voice commands.  The movement will proceed along a given axis at a pre-established velocity unless the operator precedes the direction command with an audible instruction.  The movement will continue until the microscope mount has reached the end of the available focus of movement or until the control device receives an audible “STOP” command.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Liang in view of Lee et al. (US20150244929A1) (hereinafter Lee 2).
Regarding claim 10, Lee in view of Liang discloses all the limitations of claim 1.
Lee in view of Liang does not appear to explicitly disclose:
wherein the controller is configured to set the second velocity based on a depth of focus according to an imaging condition at a time of imaging performed by the image sensor.
However, Lee 2 discloses:
wherein the controller is configured to set the second velocity based on a depth of focus  according to an imaging condition at a time of imaging performed by the image sensor.  [See Lee 2, ¶ 0082, 0087 discloses controlling the depth of field of at least one subject in response to a user input for the image.  The camera control module according to various embodiments of the present disclosure may control the aperture to control the depth of field or apply a blur image effect to at least one subject.   The controller may determine the depth of field by using at least one of the focus information, the aperture information, and distance information of at least one subject included in the image data and process an operation of controlling the depth of field of the image data; See Lee 2, ¶ 0049, 0051 discloses that an autofocus processor may identify a relation between an initial lens position and an estimated first lens position, and also identify information used for moving the initial lens position to the estimated first lens position based on the identified relation.  For example, the lens movement information may include at least one of a movement direction of the lens, a movement distance of the lens, a movement speed of the lens, and/or the like.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Lee in view of Liang to add the teachings of Lee 2 in order to adaptively alter the depth of field of a camera module by controlling the aperture or focus lens attributes. (Lee 2, ¶ 0081-0082).

Regarding claim 12, Lee in view of Liang in view of Lee 2 discloses all the limitations of claim 10.
Lee 2 discloses:
wherein the imaging condition is an aperture value of the optical system. [See Lee 2, ¶ 0081-0082 discloses The camera control module according to various embodiments of the present disclosure may determine the depth by using at least one of the focus information, aperture information, distance information, and/or the like between the camera control module and at least one subject. The camera control module according to various embodiments of the present disclosure may control the depth of field of at least one subject in response to a user input for the image. The camera control module according to various embodiments of the present disclosure may control the aperture to control the depth of field or apply a blur image effect to at least one subject.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190392831 A1			Pohl
Discloses a voice-controlled camera with AI scene detection for precision focusing – details altering depth-of-field, aperture value, etc. resultant from a voice command received from a user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486